                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 CHARLOTTE RENEE BOUNDS               * CIVIL ACTION NO. 18-4315
                                      *
                                      * DIVISION: 1
 VERSUS                               *
                                      * MAGISTRATE JUDGE
                                      * JANIS VAN MEERVELD
 TEXTRON, INC., ET AL.                *
                                      *
 ************************************ *
                            ORDER AND REASONS

       Before the Court is the Rule 4(m) Motion to Dismiss filed by defendants Textron Systems

Marine & Land Systems, a division of Textron, Inc. (“Textron”), and Gordon Scott. (Rec. Doc.

28). For the following reasons, the Motion is GRANTED.

                                          Background

       This is an employment discrimination lawsuit. Plaintiff Charlotte Renee Bounds is a tig

and mig aluminum welder who began working for Textron in April 2017. She alleges that she was

subjected to unwanted sexual harassment by senior welder Gordon Scott and other employees. For

example, she says Mr. Scott asked her inappropriate questions about her sexuality, took a picture

of her rear end while she was bending over welding, followed her around, and gave her

inappropriate hand gestures. Ms. Bounds alleges that she reported these incidents through all

channels at Textron. Following her complaints, she alleges she was subjected to a hostile work

environment including negative performance evaluations, unwarranted criticisms regarding her

job performance, being forced to work in close proximity to Mr. Scott, having her gas line

disconnected by co-workers on the upper deck while she was welding in the bottom of the boat,

and having her air bag manipulated by co-workers while she was welding. On November 16, 2017,

she filed a Charge of Discrimination with the Equal Employment Opportunity Commission



                                               1
(“EEOC”). A Notice of Right to Sue was issued on March 8, 2018. Ms. Bounds filed this lawsuit

on April 26, 2018.

       Pursuant to the Federal Rules of Civil Procedure, Ms. Bounds was required to complete

service on the defendants by July 25, 2018, but she failed to do so. On July 31, 2018, more than

90 days after the filing of the lawsuit, this case was set for the court’s call docket and Ms. Bounds

was ordered to appear and explain why her lawsuit should not be dismissed for failure to timely

effect service. The order provided that if service was completed by August 28, 2018, the order

would be satisfied, and no appearance would be necessary. Nothing was filed in the record by that

date. And neither Ms. Bounds nor her counsel appeared as ordered on August 29, 2018. The court

reset the matter for its September 26, 2018, call docket, and again neither Ms. Bounds nor her

counsel appeared, nor was evidence of service entered into the record by that date.

       On that same day, Ms. Bounds’ counsel, Julie Knight, filed a motion for extension of time

to perpetuate service. Ms. Knight represented that she had been trying to obtain a waiver of service

from the defendants for the preceding 60 days. She asserted that she had communicated and

emailed a copy of the complaint and a waiver of service to Textron’s in-house counsel and was

under the belief that waiver would be provided. She explained that she had missed the September

26, 2018, docket call due to an illness. The court granted Ms. Bounds’ motion and allowed Ms.

Bounds until October 12, 2018, to complete service.

       On October 11, 2018, Ms. Bounds filed evidence of service on Textron into the record. Ms.

Bounds requested additional time to serve Mr. Scott, explaining that the process server had not

been able to locate him. The court granted the extension, and Ms. Bounds filed evidence of service

on Mr. Scott into the record on November 5, 2018. Textron and Mr. Scott have jointly filed the

present motion to dismiss on the grounds that Ms. Bounds failed to serve them within the time



                                                 2
period required by Federal Rule of Civil Procedure 4(m). The parties consented to proceed before

the Magistrate Judge and the matter was referred to the undersigned on December 17, 2018.

                                                Law and Analysis

    1. Standard for Dismissal under Rule 4(m)

         “If a defendant is not served within 90 days after the complaint is filed,” Federal Rule of

Civil Procedure 4(m) provides that the court “must dismiss the action without prejudice against

that defendant or order that service be made within a specified time. But if the plaintiff shows good

cause for the failure, the court must extend the time for service for an appropriate period.” Fed. R.

Civ. Proc. 4(m). The “good cause” standard for extensions has been described as requiring:

         at least as much as would be required to show excusable neglect, as to which simple
         inadvertence or mistake of counsel or ignorance of the rules usually does not
         suffice, and some showing of “good faith on the part of the party seeking an
         enlargement and some reasonable basis for noncompliance within the time
         specified” is normally required.

Winters v. Teledyne Movible Offshore, Inc., 776 F.2d 1304, 1306 (5th Cir. 1985) (quoting 10

Wright & Miller, Federal Practice and Procedure: Civil § 1165) (emphasis in original). For

example, in Winters, the plaintiffs had not yet served the defendant more than 180 days after filing

suit, so the defendant moved to dismiss under Rule 4(j), 1 which is now Rule 4(m). Id. at 1304. A

month after the filing of the motion, the defendant was finally served. Id. The district court granted

the motion to dismiss, and the Fifth Circuit Court of Appeals affirmed. Id. at 1307. In considering

whether the plaintiffs had established good cause, the Fifth Circuit noted that the plaintiffs did not

contend that they were unable to timely serve the defendant or even that they had attempted to do




1
  Rule 4(j) provided “[i]f a service of the summons and complaint is not made upon a defendant within 120 days after
the filing of the complaint and the party on whose behalf such service was required cannot show good cause why such
service was not made within that period, the action shall be dismissed as to that defendant without prejudice upon
the court's own initiative with notice to such party or upon motion.” Winters, 776 F.2d at 1305 (emphasis in original).


                                                          3
so. Id. at 1306-07. Instead, plaintiffs argued that they should not be required to incur the costs of

service because they had served the defendant with another, identical lawsuit that plaintiffs had

filed in state court and which the defendant had removed. Id. The Fifth Circuit rejected this

argument and further pointed out that the plaintiffs did not contend that defendant was aware of

the lawsuit and the defendant asserted that it had inadvertently stumbled upon it. Id. at 1307. The

court of appeals found the plaintiffs had not shown good cause for their failure to timely serve the

defendant. Id.

       Similarly, in Gartin v. Par Pharm. Companies, Inc., the plaintiffs had not served the

defendant until 90 days after the time period required by Rule 4(m). 289 F. App'x 688, 693 (5th

Cir. 2008). The plaintiffs argued that confusing corporate nomenclature, uncooperative defense

counsel, and plaintiffs’ proper service on defendant’s parent corporation established good cause

for failure to timely serve the defendant. Id. The Fifth Circuit found such mistakes of counsel and

ignorance of the rules were insufficient to establish good cause. Id.

       “[E]even if good cause is lacking, the court has discretionary power to extend time for

service.” Newby v. Enron Corp., 284 F. App'x 146, 149 (5th Cir. 2008). The Fifth Circuit has

explained that “[s]uch relief may be warranted, ‘for example, if the applicable statute of limitations

would bar the refiled action, or if the defendant is evading service or conceals a defect in attempted

service.’” Id. (quoting Fed. R. Civ. Proc. 4(m) advisory committee's note to 1993 amendment).

Although recognizing the principle in Newby, the Fifth Circuit in that case rejected plaintiffs’

argument that good cause was established solely by the fact that their action would be time barred

if they were required to re-file. Id. In affirming the district court’s dismissal, the court of appeals

noted that the plaintiffs had not demonstrated a good faith effort to attempt service or proffered a

reasonable basis for failing to serve the defendants within the required time period. Id. at 149-50.



                                                  4
       Where a plaintiff will be time barred from re-filing her claim upon dismissal, courts

sometimes require that “(1) there is a clear record of delay or contumacious conduct by the

plaintiff, and (2) the district court has expressly determined that lesser sanctions would not prompt

diligent prosecution, or the record shows that the district court employed lesser sanctions that

proved to be futile.” Id. For example, the plaintiffs in Gartin also argued that even if they had not

established good cause, the district court abused its discretion by not extending the time for service

because the statute of limitations would bar them from re-filing suit. Id. Although the court of

appeals did not decide whether the heightened standard for a with-prejudice dismissal for failure

to prosecute applies before a lawsuit can be dismissed under Rule 4(m) if the plaintiff would be

time-barred from refiling, it found that the plaintiffs would not have satisfied that standard. Id.

The court of appeals found a clear record of delay by plaintiffs’ failure to serve the defendant for

seven months after filing suit. Id. at 694. Further, the court of appeals determined that the district

court’s failure to issue a lesser sanction was not fatal, noting that “a ‘delay between filing and

service ordinarily is to be viewed more seriously than a delay of a like period of time occurring

after service of process.’” Id. (quoting Veazey v. Young's Yacht Sale & Serv., Inc., 644 F.2d 475,

478 (5th Cir. 1981)). The court of appeals added that the plaintiffs had engaged in a clear pattern

of delay and that the district court had issued a notice of impending dismissal inviting a request

for extension, but plaintiffs had not requested an extension, indicating that lesser sanctions would

not have been effective. Id. Finally, the court of appeals found the existence of at least one

aggravating factor because plaintiffs had waited until one day before the expiration of the statute

of limitations before filing suit, and then waited seven months to serve the defendant seeking Rule




                                                  5
4(m) dismissal. Id. “Permitting an extension after such a delay is prejudicial by its very nature.”

Id. The court of appeals explained,

       “To permit a delay in service when the complaint is served immediately prior to the
       running of the statute of limitations undercuts the purposes served by the statute.
       Once the statute has run, a potential defendant who has not been served is entitled
       to expect that he will no longer have to defend against the claim. If service can be
       delayed indefinitely once the complaint is filed within the statutory period, these
       expectations are defeated and the statute of limitations no longer protects
       defendants from stale claims.” Rule 4(m) must have some teeth if it is to avoid
       becoming a last ditch, federal tolling mechanism for dilatory state tort claimants.

Id. at 694-95 (quoting Veazy, 644 F.2d at 478). The court noted it was a “close case,” but added

that “close cases do not prevent discretionary dismissal.” Id. at 695.

       Defendants here point out that courts in this district have dismissed employment

discrimination suits where plaintiff would be barred from re-filing suit. For example, in Neal v.

Louisiana Department of Public Safety & Corrections, the pro se plaintiff filed a Title VII

employment discrimination claim but failed to serve the defendant. No. CIV.A. 14-2805, 2015

WL 5061114, at *1 (E.D. La. Aug. 25, 2015). Even after the defendant’s motion to dismiss was

filed and the motion had been reset to allow plaintiff’s counsel to file an opposition, the plaintiff

had not properly served the defendant nor opposed the motion to dismiss. Id. at *2. The court

dismissed the action with prejudice. Id.

       Defendants also point to Able Security & Patrol, LLC v. Louisiana ex rel. Department of

Public Safety & Corrections, where the district court dismissed the plaintiff’s claim under Rule

4(m) even though the plaintiff would be time-barred from re-filing. No. CIV.A. 07-1931, 2008

WL 3539693, at *4 (E.D. La. July 30, 2008). The court noted that “the fact that dismissal without

prejudice would result in the action being time-barred as to the defendant dismissed is irrelevant

to the district court's consideration of whether dismissal is proper under Rule 4(m).” Id. The

plaintiff had not even addressed “good cause,” arguing instead that service, while technically

                                                 6
deficient, should be deemed complete because the defendants had actual notice of the suit and

would not suffer prejudice. Id. at *2. Of note, the court rejected plaintiff’s argument that sending

a request for waiver of service by certified mail could satisfy plaintiff’s requirement to serve the

defendant. Id. at *3.

         Citing only cases from outside of this circuit, 2 Plaintiff here submits that courts have found

that difficulty in obtaining information about defendants can be held as good cause. For example,

in Elkins v. Broome, the pro se plaintiff requested and received an extension of time to effect

service of process almost two months after the time for service had passed and then believed he

had properly served the defendant within the extension granted. 213 F.R.D. 273, 276 (M.D.N.C.

2003). Although service had not been proper, the Middle District of North Carolina found good

cause to grant another extension of time because, after the initial extension was granted, the

plaintiff had hired a professional process server who had made multiple attempts to serve the

defendant police offer at the police department and ultimately delivered a copy of the complaint

to the duty officer. Id. The court noted that defendant’s position in law enforcement made personal

service difficult. Id.



2
  The other two cases cited by Plaintiff for this proposition bear little resemblance to the facts before the court here.
For example, in Clemons v. Soeltner, the Sixth Circuit Court of Appeals reversed the district court’s dismissal of a
prisoner’s §1983 complaint for failure to serve where the incarcerated plaintiff had demonstrated diligence in
attempting to serve the former prison guard by, among other things, twice moving for and obtaining orders compelling
the attorney general to provide the address of the defendant and where the attorney general had not complied with the
orders. 62 F. App'x 81, 83 (6th Cir. 2003). Similarly, in Del Raine v. Carlson, the Seventh Circuit Court of Appeals
held that the magistrate judge should have granted the incarcerated plaintiff an extension of time to serve his §1983
complaint. Nos. 94-2595, 94-3101, 77 F.3d 484, 1996 WL 47451, at *14 (7th Cir. 1996) (unpublished). Numerous
factors were at play. Plaintiff had properly served the Director of the Bureau of Prisons (who had attempted to evade
service) and had mailed him interrogatories seeking the addresses of the other defendants. Id. at *7. Plaintiff’s counsel
withdrew and new counsel sent new interrogatories, but the addresses were not provided until seven months later. Id.
Four days later the plaintiff’s attorney moved for an extension of time to complete service. Id. The court of appeals
considered that defendants had participated in the suit for years without complaining about lack of service. Id. at *9.
The court also considered that the United States Attorney had been representing the defendants in their official
capacities since service on the U.S. Attorney’s office had been completed when the case was originally filed. Id. at
*10. The court found no prejudice to the defendants. Id. at *12. The court of appeals added that “[r]equiring an
indigent, incarcerated plaintiff to hire private process servers throughout the country to track down these defendants
is senseless.” Id. at *14.

                                                           7
       Plaintiff here also cites Riverdale Mills Corp. v. U.S. Dep't of Transp., where the District

of Massachusetts granted plaintiff an extension, even though it found that plaintiff’s ignorance of

procedural rules did not establish good cause for plaintiff’s failure to serve the Federal Aviation

Administration (“FAA”). 225 F.R.D. 393, 395 (D. Mass. 2005). In so holding, the court found that

the FAA had received actual notice of the lawsuit through plaintiff’s flawed attempt at service on

the FAA’s docket clerk and because the action was a continuation of the parties’ ongoing dispute.

Id. Further the court found the FAA would not be prejudiced by the extension because it had long

had notice of the dispute. Id.

       Plaintiff here further cites In re Teligent Servs., Inc., where a bankruptcy court in the

Southern District of New York explained that in exercising their discretion to allow an extension

of time to serve where the plaintiff fails to show good cause, courts consider:

       1) whether the statute of limitations would bar a re-filed action, 2) whether the
       defendant attempted to conceal the defect in service, 3) whether the defendant
       would be prejudiced by excusing the plaintiff from the time constraints of the
       provision, and 4) whether the defendant had actual notice of the claims asserted in
       the complaint.

324 B.R. 467, 473 (Bankr. S.D.N.Y. 2005), aff'd, 372 B.R. 594 (S.D.N.Y. 2007) (quoting Feingold

v. Hankin, 269 F. Supp. 2d 268, 277 (S.D.N.Y. 2003)). The court in Teligent noted that courts give

particular weight to whether the statute of limitations has run and whether the defendant would be

prejudiced. Id. But, as the Fifth Circuit in Newby also noted, the fact that the statute of limitations

has run does not require that an extension be granted. Id. Although the plaintiff would be barred

from re-filing its claim, the court in Teligent granted the Rule 4(m) motion to dismiss, concluding

that rather than correcting “a known possible mistake, Plaintiff continued to pursue the wrong

party for more than a year, failed to provide the right party, whose identity Plaintiff had reason to




                                                  8
suspect, with actual notice of the Complaint and prejudiced that party in its ability to defend itself

and prove facts as to which it bears the burden of proof.” Id. at 476.

    2. Parties’ Arguments

        Defendants argue that dismissal is warranted here. They point out that Ms. Bounds’ motion

for extension was filed two months and two missed docket call appearances after the 90-day period

provided by Rule 4(m) had lapsed. The motion asserted an illness in late September 2018 and

asserted that Ms. Bounds’ counsel had emailed and communicated with Textron in an attempt to

obtain a waiver of service. But, defendants submit, Textron has not been able to verify Ms.

Knight’s representations as to her attempts to notify Textron of the lawsuit and request waiver of

service. They have no record of receiving any communication or request for waiver of service from

Ms. Knight. Textron explains that in March 2018, Ms. Knight was in communication with Sarah

Brown, a member of Textron’s in-house counsel team, after Textron transferred Ms. Bounds to a

different shift. In conjunction with the present motion, Ms. Brown has signed a declaration

asserting that she and Ms. Knight never discussed plans to file or serve a lawsuit or a request for

waiver of service of process. Ms. Brown’s last day of work was March 29, 2018. Textron notes

that her email was set up to send an automatic reply providing contact information for another

employee at Textron. Textron adds that no other Textron attorney or employee has any recollection

nor record of ever speaking with Ms. Knight regarding a waiver of service. 3 Nor does Ms. Bounds’

counsel mention receiving the automatic reply set on Ms. Brown’s email account on April 6, 2018

or attempting to contact the alternative person designated in the auto reply.




3
 Textron attaches the Declaration of Megan Lyons, the principal paralegal for Textron, who attests that she spoke to
Melisse Ader-Duncan, Senior Associate General Counsel for Textron, Beamer Aston, Senior HR Business Partner,
and Katherine Lishman, Senior HR Business Partner, who all confirmed that they had not received a request for waiver
of service from Ms. Knight. (Rec. Doc. 28-4).

                                                         9
        Further, Textron points out that even if Ms. Knight had requested a waiver as she asserted

in her motion for extension, she did not follow up with Ms. Brown or any other Textron employee.

Defendants assert that they “have now been effectively held hostage for nearly seven months . . .

wondering when and if they would have to defend against Ms. Bounds’s baseless claim.” They

argue that under the heightened “failure to prosecute” standard, dismissal is warranted because

Ms. Bounds has demonstrated a clear pattern of delay and neglect. They add that Ms. Knight’s

lack of candor regarding the reason for the delay constitutes an aggravating factor.

       Ms. Bounds argues that her lawsuit should not be dismissed. Her counsel explains that her

failure to appear in court two times for this court’s call docket is because she mistakenly believed

her paralegal was receiving copies of the court’s notices and entering the dates on her calendar.

She says she did not realize that her paralegal was not signed up for emails until September 25,

2018, the night before the second docket call when she was ill with the flu.

       As to her efforts to serve the Defendants, she explains that in March 2018, she emailed

Textron’s human resources department because Ms. Bounds was complaining of continued

harassment. She points out that the email notified the human resources department that a Right to

Sue Notice had been received. The March 23, 2018, email to Ms. Brown that Ms. Bounds has

attached to her opposition memorandum references the right to sue notice but does not state that

Ms. Bounds intended to file suit, nor does it request a waiver. The March 28 and March 29, 2018,

emails sent to Ms. Brown concern only the shift change, alleged harassment Ms. Bounds was

experiencing, and alleged safety concerns of Ms. Bounds. Ms. Knight has filed an affidavit

asserting that she called Textron at the end of April 2018 and informed the person answering that

she was calling about Ms. Bounds and that she had previously spoken about the matter with

Textron’s staff attorney, Ms. Brown. Ms. Knight said she was directed to another female employee,



                                                10
who Ms. Knight believed to be another staff attorney. Ms. Knight asserts that this employee agreed

to waive service. Ms. Knight asserts that she mailed a copy of the lawsuit and the request for

waiver to Textron on May 24, 2017, using the same human resources department address to which

she had previously sent correspondence regarding Ms. Bounds. A copy of that letter is attached to

the affidavit, reflecting an address at 19401 Chef Menteur Hwy, to the attention of “Human

Resources and Staff Counsel,” and addressed to “Transport personnel.” In her affidavit, Ms.

Knight adds that she was not informed that Ms. Brown would be leaving Textron, and in the

memorandum, she argues that she “believes someone else took the call to evade notice and service

in human resources.” Ms. Knight also explains that she hired a private investigator to locate Mr.

Scott in July 2018, but that Mr. Scott could not be found because his address was a used car lot.

The same private investigator located Mr. Scott in October 2018 using information from a recent

car sale.

        Ms. Bounds argues that good cause exists here because Textron has attempted to evade her

attempt to obtain a waiver. Ms. Bounds notes that she has been terminated from her employment,

and she argues that she cannot afford any costs of this suit. She urges this court to consider the

four-factor test and allow an extension even if good cause does not exist. She points out that she

would be time-barred from re-filing this action if it was now dismissed, and she insists that

defendants are not prejudiced by the delay because they were given notice by letter about all the

events in this lawsuit by plaintiff’s former counsel William Schieffer who requested defendants

preserve evidence. She adds that defendants were put on notice of Ms. Bounds’ claims when their

human resources officer was emailed about her complaints.

        In reply, Textron responds that Ms. Knight fails to identify the female employee with

whom she purportedly discussed a waiver of service. Textron says that the purported May 24,



                                               11
2018, letter would have been redirected to human resources employee Beamer Aston, but he never

received the letter. In his declaration, Mr. Aston adds that any telephone call to Textron human

resources regarding Ms. Bounds would have been directed to him.

   3. Analysis

       There is no dispute here that Ms. Bounds failed to timely serve the defendants. As discussed

above, good cause for an extension of time to do so typically requires more than inadvertence,

mistake of counsel, or ignorance of the rules. At best, however, that is what the record here shows.

Ms. Bounds’ attorney seemed to believe that sending a letter on May 24, 2018, was sufficient to

meet her obligation to complete service on Textron by July 25, 2018. As noted by the court in Able

Security, a request for a waiver of service does not amount to service of process. 2008 WL

3539693, at *2. Critically, it appears that Ms. Bounds did nothing more to serve Textron until two

months after the deadline had expired, and after being ordered twice by this court to complete

service or to appear and explain why the lawsuit should not be dismissed for failure to serve. It

was not until September 26, 2018, that she requested an extension of time and hired a process

server to serve Textron. In requesting that extension, Ms. Bounds represented that she had been

attempting to obtain a waiver from Textron for the preceding 60 days. Such efforts, had they

occurred, would be too late because 60 days prior to September 26 is July 28. Ms. Bounds’ deadline

to effect service was July 25, 2018. Thus, by her own admission, Ms. Bounds’ efforts to obtain a

waiver began after her deadline ran. In addition, however, it now appears that this representation

regarding her attempts at service was inaccurate because there is no evidence that any attempts to

obtain a waiver were made between July 28 and September 26.

       As to Mr. Scott, it appears that Ms. Bounds’ first attempt at service was not until July 2018.

But when that attempt was unsuccessful, she again did nothing more until the end of September,



                                                12
despite the court’s orders. Of note, although Ms. Bounds’ counsel explains her failure to appear as

ordered resulted from a mistaken belief that her paralegal was calendaring the dates (an excuse

that would not typically be sufficient to establish good cause), Ms. Bounds does not assert that she

did not receive the orders themselves. Despite receiving explicit notice from the court that the time

period for serving had passed and that the lawsuit risked dismissal, she did not undertake any steps

to effect service. On these facts, the court simply cannot find good cause.

       Moreover, on these facts, the court cannot exercise its discretion to grant an extension.

Although Ms. Bounds will be barred from re-filing her claim, as the cases cited by both sides make

clear, that alone is not enough to justify an extension of time. Ms. Bounds’ failure to make any

serious attempt at service even after two warnings by this court demonstrates a clear pattern of

delay. Her failure to act when ordered by the court to do so indicates that lesser sanctions would

not have prompted diligent prosecution. And when she finally did appear to address the defects in

service, counsel said she had been attempting to obtain a waiver of service for 60 days after

emailing and communicating with Textron. But in fact, she later represented that her only attempts

to obtain a waiver were four months earlier when she claims she made a phone call to an unnamed

employee with Textron and claims she sent a letter with the request for waiver of service. Ms.

Bounds’ failure to be forthcoming about her attempts at service is an aggravating factor. Although

Textron and Mr. Scott do not point to prejudice in the form of lost evidence, as the Fifth Circuit

noted in Gartin where service was not completed until seven months after filing, “[p]ermitting an

extension after such a delay is prejudicial by its very nature.” 644 F.2d at 694. Similarly, here Ms.

Bounds did not complete service until between six and seven months after filing suit. “Rule 4(m)

must have some teeth if it is to avoid becoming a last ditch, federal tolling mechanism for dilatory”

claimants. Id. at 695.



                                                 13
       Ms. Bounds has pointed to no cases in this circuit where similar circumstances were held

insufficient to dismiss under Rule 4(m). And given Ms. Bounds’ failure to make efforts at service

within the 30 days following each order setting this matter for the call docket, and in light of Ms.

Bounds’ assertion in requesting an extension in September that she had been engaged in efforts to

obtain a waiver during the previous 60 days when she had not, the court finds that even the out of

circuit cases cited by Ms. Bounds are distinguishable. Further, the court rejects Ms. Bounds’

suggestion that the defendants were evading service. As to Textron, that suggestion seems to be

pure conjecture. As to Mr. Scott, while there is some indication he may have avoided coming to

the gate of his workplace to accept service, without more and given Ms. Bounds’ minimal attempts

at service until late September 2018, this is not enough to justify her untimeliness. Thus, the court

will not exercise its discretion to grant an extension absent good cause in this case.

                                            Conclusion

       For the foregoing reasons, the Motion to Dismiss (Rec. Doc. 28) is GRANTED. Plaintiffs’

claims against Textron and Scott are hereby dismissed without prejudice.

       New Orleans, Louisiana, this 28th day of December, 2018.



                                                          Janis van Meerveld
                                                      United States Magistrate Judge




                                                 14
